WRIT DENIED: There is no error in the trial court’ ruling denying Relator’s application for post-conviction relief as untimely. Relator’s case has been reviewed on appeal and in a previous application for post-conviction relief, and Relator’s current petition was filed almost three and one-half (3½) years after the time limitation for filing for post-conviction relief had expired. Relator submitted no proof to this court that he took timely steps to obtain the documents upon which his current application is based.
Further, Relator’s claim regarding the grand jury foreman selection process was filed more than one year following the decision in Rose v. Mitchell, 448 U.S. 545, 99 S.Ct. 2993, 61 L.Ed.2d 739(1979), which forms the basis for Relator’s substantive contention. We find, therefore, that the Relator has failed to state any facts which qualify as an exception to the time limitations set forth in La.Code Crim.P. art. 930.8. See State ex rel. Davis v. State, 96-1619 (La.11/6/96), 682 So.2d 737; La.Code Crim.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189.
Additionally, we find Relator’s remaining contentions are without merit. For these reasons, Relator’s writ application is denied.